Citation Nr: 0624980	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  96-50 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION


The veteran served on active military duty from April 1960 to 
May 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The veteran testified at a hearing 
before a member of the Board at the RO in September 1998 and, 
in January 1999, the Board remanded his claim.  Thereafter, 
in March 2001 and April 2002 letters, the Board advised the 
veteran that the Board member who conducted his hearing was 
no longer employed at the Board and requested that he 
indicate if he wished to attend another hearing. The veteran 
did not respond to the Board's letter and, in May 2002, the 
Board remanded the veteran's claim to be scheduled for 
another Board hearing.  In February 2003, the veteran 
testified at a hearing at the RO before the undersigned.

In July 2003, the Board remanded the veteran's claim for 
further evidentiary development.  After completion of the 
requested actions to the extent possible, the claims file has 
been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
asthma is related to the veteran's period of active military 
service. 





CONCLUSION OF LAW

Asthma was not incurred in or aggravated by the veteran's 
period of active military service.  38 U.S.C.A. §§ 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decisions that are the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  In a June 2006 letter, the RO 
advised the veteran of the criteria used to establish a 
disability rating and effective date when service connection 
is granted.  However, in the instant case, as the veteran's 
claim for service connection for asthma is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  

As set forth herein, no additional notice or development is 
indicated in the veteran's claim.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify. Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of hid claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In April 2004 and January 2005 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim. In addition, the appellant was advised, by virtue of a 
detailed October 1996 statement of the case (SOC) and March 
2001 and January 2006 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case. The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection for asthma. The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Here the Board notes that 
repeated efforts were made by VA to obtain the veteran's 
service medical records related to his active service.  It 
appears that all available service medical records have been 
associated with the claims file.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Factual Background

Service medical records are entirely negative for any 
reference to asthma.  When examined for separation in April 
1969, the veteran's lungs and chest were normal, he denied a 
history of shortness of breath, asthma, or pain/pressure in 
the chest, and he described his health as "excellent".  

Post service, an April 1984 emergency room record from a 
private medical center reflects that the veteran presented 
with complaints of fever, diarrhea, muscle pains, heat rash 
and productive cough.  A chest x-ray revealed no gross 
infiltrate.  The impression was peribronchial cuffing, no 
acute parenchymal disease.  The discharge diagnosis was upper 
respiratory infection.  

A May 1992 county hospital discharge summary reflects that 
the veteran was admitted for three days with a history of 
congestion, hypertension and questionable chronic obstructive 
pulmonary disease (COPD).  On physical examination he was 
noted to have diffuse wheezing.  The final clinical diagnosis 
was COPD with bronchitis.  

On May 1995 VA respiratory and general medical examinations, 
the veteran was noted to complain of occasional wheezing 
respirations and occasional shortness of breath on exertion.  
The veteran gave a history of bronchial asthma since 1962 and 
that he was on medication.  On examination, the veteran's 
chest expansion was normal, lungs were clear to auscultation 
and percussion, and no rales or wheezing.  A chest x-ray 
revealed mild COPD.  

A January 1996 medical record information letter from the 
county hospital center reflects that the veteran was seen in 
the emergency room once in May 1992 and twice in May 1993 and 
that the diagnosis for each visit was asthma.  

A February 2000 VA respiratory examination report reflects 
that the examiner reviewed the veteran's medical records.  
The examiner noted that the veteran's asthma had an onset 
many years ago.  The veteran reported chronic chough with 
daily sputum.  He was unable to climb stairs. He reported 
dyspnea with walking two blocks, requiring rest.  He also 
reported his function status as declined significantly since 
radical prostatectomy one year ago with daily symptoms of 
wheezing requiring rescue metered-dose inhaler-spacer 
(device) approximately eight to ten times a day.  The veteran 
reported the last hospitalization for respiratory complaints 
at the county hospital in 1991 or 1992.  On examination, he 
had inspiratory wheezes, prolonged expiratory phase, and 
breath sounds diminished throughout.  Diagnostic testing 
revealed moderate COPD.  The diagnosis included asthma.  

In response to the RO's request, in July 2000, a VA physician 
reviewed the veteran's claims file, medical records, and 
examination reports and rendered an opinion as to whether it 
was at least as likely as not that the veteran's asthma 
developed during service or was otherwise related to service.  
According to this VA opinion, review of the claims file 
failed to show documentation of any respiratory condition 
while the veteran was in service.  The physician commented 
that the hospitalization in France for fever and a 
respiratory condition in 1962 as claimed by the veteran could 
not be verified through a review of the claims file and there 
was no documentation of any treatment at Greenpoint Hospital 
in 1962.  Therefore, the VA physician opined that based on 
the available documentation, it was her opinion that the 
veteran's asthma did not develop during his years in the 
service and that the current diagnosis of asthma was not 
related to the time that the veteran spent in the service.  

During his February 2003 Board hearing, and in written 
statements in support of his claim, the veteran asserted that 
he was hospitalized for treatment of asthma in 1962 in a U.S. 
Army Hospital in Nice, France.  The veteran contended that 
his service medical records were switched with another 
veteran's records as they were the only two black soldiers 
serving on the base in France at that time.  He maintained 
that after service, in August 1962, he started having 
problems breathing and was treated at Greenpoint Hospital in 
Brooklyn, New York.  

February and August 2005 VA outpatient records reflect that 
the veteran had asthma - quiescent (inactive) at present.  

In an April 2005 letter, the RO was advised that Greenpoint 
Hospital was closed and the records were destroyed; hence, 
any treatment records for the veteran are not available.

In April 2005, the National Personnel Records Center (NPRC) 
notified the RO that the veteran was on temporary duty to 
France from November 1961 to April 1962.  He was carried on 
the morning reports of his home unit and there was no 
reference to hospitalization in morning reports.  

In a May 2005 electronic message, the RO advised the NPRC of 
the veteran's concern that his service medical records were 
switched with those of another black soldier he identified, 
and noted that soldier did not appear to have service during 
the same time period.  The RO requested that the NPRC check 
to see if it kept records based on race and if any other 
black soldiers were assigned during this same time.  Another 
request was made to check the "Chenevieres Disp." as 
identified on the veteran's health record-abstract of 
service.  

In May 2005, the NPRC notified that RO that there was no 
indication of (the veteran's) hospitalization, and that any 
asthma treatment for the veteran may have been at the 
Dispensary level.  However, all available service medical 
records were provided.  It was also noted that it was 
unlikely that the veteran's records would be mixed with 
someone else's because of race.  There was nothing else 
available to necessitate a further search of records.  

During a November 2005 VA respiratory examination, the 
veteran reported his medication for asthma was an albuterol 
inhaler, four times daily.  He reported that he had stopped 
smoking in 1962.  The veteran reported daily wheezing that 
started in early 1962.  On physical examination he had clear 
breath sounds bilaterally, no wheezing.  Pulmonary function 
testing revealed restrict physiology.  The pertinent 
diagnosis was restrictive airway dysfunction.  The examiner 
commented that that the veteran's service medical records 
included an April 1962 self report of medical history in 
which the veteran indicated that his health was excellent and 
denied all complaints and diseases except for "rupture."  
Based on these documents, written and signed by the veteran, 
the VA examiner opined that the veteran's history of wheezing 
attacks since early 1962 is refuted by timely documentary 
evidence.  The VA examiner concluded that the veteran's 
respiratory condition started after his active duty, and that 
there was no in-service etiology to cause and/or aggravate 
it.  

III. Legal Analysis

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran  
is entitled to disability compensation for disability  
resulting from personal injury or disease incurred in or  
aggravated by service.  "A determination of service  
connection requires a finding of the existence of a current  
disability and a determination of a relationship between that  
disability and an injury or disease incurred in service."   
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The veteran contends that service connection should be 
granted for asthma.  Although the evidence shows that the 
veteran currently has asthma, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his lungs and chest were normal on 
separation from service and the first post service evidence 
of record of asthma is from 1992, nearly 30 years after the 
veteran's separation from service.  More important, both the 
July 2000 VA physician and the November 2005 VA examiner 
opined that the veteran's asthma did not develop during 
service and that it was not etiologically related to service, 
based on a thorough review of the claims file and 
consideration of the veteran's assertions.  Where a medical 
expert has fairly considered all the evidence, his opinion 
may be accepted as an adequate statement of the reasons and 
bases for a decision when the Board adopts such an opinion.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, 
in fact, adopt the July 2000 and November 2005 VA examiners' 
opinions on which it bases its determination that service 
connection for asthma is not warranted.  Furthermore, no 
medical opinion or other medical evidence relating the 
veteran's asthma to service or any incident of service has 
been presented. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing the symptoms including a causal 
relationship between his asthma and his active military 
service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992);  Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Harvey v. Brown, 
6 Vet.  App. 390, 393-94 (1994).  Here, the veteran has not 
submitted any medical opinion or other medical evidence that 
supports his claim.  Moreover, the preponderance of the 
probative and objective medical evidence now of record 
militates against a  finding that the veteran has asthma 
related to service or any incident thereof.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  The Board further 
concludes that the competent medical evidence of record 
preponderates against the veteran's claim for service 
connection for asthma.


(CONTINUED ON NEXT PAGE)

ORDER

Service connection for asthma is denied.



____________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


